
	
		I
		112th CONGRESS
		1st Session
		H. R. 3020
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Pierluisi (for
			 himself, Mr. Young of Alaska, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain Puerto Rico corporations to elect to be treated as domestic
		  corporations.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Investment Promotion Act
			 of 2011.
		2.Certain puerto
			 rico corporations may elect to be treated as domestic corporations
			(a)In
			 generalSubpart D of part III
			 of subchapter N of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 possessions of the United States) is amended by inserting after section 933 the
			 following new section:
				
					933A.Election by
				puerto rico corporations to be treated as domestic corporations
						(a)In
				generalA qualified Puerto
				Rico corporation for which an election under this section is in effect for any
				taxable year shall be treated for such year as a domestic corporation for
				purposes of this title.
						(b)Qualified puerto
				rico corporationFor purposes of this section, the term
				qualified Puerto Rico corporation means any corporation if—
							(1)the corporation is
				incorporated under the laws of Puerto Rico, and
							(2)at least 50
				percent of its gross income (determined without regard to subsection (c)) for
				the taxable year is derived from sources within Puerto Rico.
							(c)Exclusion of
				puerto rico source income
							(1)In
				generalIn the case of a qualified Puerto Rico corporation for
				which an election under this section is in effect for any taxable year, gross
				income for such year shall not include income derived from sources within
				Puerto Rico.
							(2)Denial of
				certain foreign tax creditsNo credit shall be allowed for the amount
				of taxes paid or accrued to a foreign country or possession of the United
				States to the extent such taxes are properly allocable to amounts excluded from
				gross income under paragraph (1).
							(d)Rules relating
				to election
							(1)Period election
				in effect
								(A)In
				generalExcept as otherwise
				provided in this paragraph, an election under this section shall apply to the
				taxable year for which made and all subsequent taxable years.
								(B)Revocation
									(i)Revocation by
				corporationA corporation may revoke an election under this
				section for any taxable year only if the election has been in effect for at
				least the 3 most recent preceding taxable years.
									(ii)Ceasing to be
				qualifiedAn election under this section shall be revoked by the
				Secretary for any taxable year for which the corporation fails to meet the
				requirements of subsection (b).
									(iii)Effect of
				revocationExcept as provided
				in subparagraph (C), a revocation under this subparagraph shall apply to the
				taxable year for which revoked and all subsequent taxable years.
									(C)Election after
				revocationAn election under this section may be made after a
				revocation under subparagraph (B), but the election may not apply to any
				taxable year before the 4th taxable year following the most recent preceding
				taxable year for which the election was in effect.
								(2)Effect of making
				and terminating election
								(A)Making
				electionFor purposes of
				section 367, any qualified Puerto Rico corporation making an election under
				this section shall be treated as transferring (as of the 1st day of the 1st
				taxable year to which such election applies) all of its assets to a domestic
				corporation in connection with an exchange to which section 354 applies.
								(B)Effect of
				terminationFor purposes of
				section 367, if an election is made by a corporation under this section for any
				taxable year and such election ceases to apply for any subsequent taxable year,
				such corporation shall be treated as a domestic corporation transferring (as of
				the 1st day of such subsequent taxable year) all of its property to a foreign
				corporation in connection with an exchange to which section 354 applies.
								(C)IntangiblesFor purposes of section 367(d) and the
				second sentence of section 482, any election made under this section shall be
				disregarded.
								(e)Denial of
				inclusion in consolidated returnA qualified Puerto Rico corporation for
				which an election under this section is in effect for any taxable year may not
				be included in any consolidated return under chapter
				6.
						.
			(b)Clerical
			 amendmentThe table of sections for such subpart D is amended by
			 inserting after the item relating to section 933 the following new item:
				
					Sec. 933A. Election by Puerto Rico
				corporations to be treated as domestic corporations..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after September 30, 2011.
			
